Citation Nr: 1519381	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating for cervical spine disability in excess of 10 percent. 

2. Entitlement to a disability rating for cervical radiculopathy of the right upper extremity in excess of 10 percent prior to July 3, 2014, and in excess of 20 percent since July 3, 2014.  

5. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the RO.

In January 2015, the veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's cervical spine disability did not result in forward flexion of 30 degrees or less, the combined range of motion in the cervical spine was not 170 or less, and there were no muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome of at least two weeks.

2. For the entire period on appeal, the Veteran's cervical radiculopathy of the right upper extremity is manifested by aching pain, weakness, and numbness, more nearly approximating moderate incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for the Veteran's cervical spine disorder are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5242 (2014).

2. The criteria for a rating of 40 percent for the entire period on appeal for cervical radiculopathy of the right upper extremity associated with the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.69, 4.124a, DC 8510 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  July 2007 and January 2008 letters informed him of the evidence needed to substantiate a claim for a higher rating.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  Also, the VA examinations of the Veteran's cervical spine disorder and right cervical radiculopathy in February 2008, July 2014 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Also, 38 C.F.R. 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2015 Board personal hearing, the AVLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background

In a November 1968 rating decision, the RO granted service connection for subluxation, fracture dislocation, C6-C7, assigning a noncompensable rating pursuant to DC 5299 and service connection for neuropathy of the right 7th and 8th cervical nerve roots, assigning a 10 percent rating pursuant to DC 8599-8516, both effective July 27, 1968.  A November 1973 rating decision increased the Veteran's cervical spine disability rating to 10 percent, pursuant to DC 5299-5285, effective October 5, 1973.  The Veteran filed a claim for increase in May 2007 and in an August 2008 rating decision, the RO affirmed the 10 percent rating for the cervical spine disability, pursuant to DC 5299-5242, and affirmed the 10 percent rating for right cervical radiculopathy.  A July 2014 rating decision increased the Veteran's right cervical radiculopathy to 20 percent, pursuant to DC 8510, effective July 3, 2014.  

A July 2007 VA treatment record noted the Veteran complained of neck pain being present for around a year and stated slight movements will incite a burning, numbing, aching pain radiating down his arms that will last anywhere from a few minutes to half a day.  

An October 2007 VA treatment record noted an x-ray of the cervical spine revealed degenerative changes and no focal acute bone abnormality identified.  A December 2007 private treatment record noted the Veteran reported pain in his neck that radiates down the superior extremities.  His cervical range of motion was flexion to 50 degrees when active and 40 degrees when passive with no evidence of pain.  Extension was to 60 degrees when active and 50 degrees when passive with no evidence of pain.  Right lateral and left lateral rotation was to 70 degrees when active and passive with evidence of pain, 1/10.  Right and left lateral flexion was to 40 degrees when active and passive with no evidence of pain.  Upper extremity deep tendon reflexes and upper extremity motor test were normal bilaterally. 

The Veteran was afforded a VA examination in February 2008.  The Veteran reported no neck stiffness or weakness, but did report pain located at the neck for 40 years.  He stated pain was constant, burning, aching, and sharp.  He reported his pain at a level 10, 10 being the worst.  Pain can be elicited by physical activity and was relieved by itself and medication, Tylenol.  He noted sharp pain in the neck radiating down the left arm and down past the right shoulder and upper arm.  He reported constant burning pain in the neck and constant aching in both arms, more so in the left arm and shoulder.  He reported his condition has not resulted in any incapacitation.  In regards to his right cervical radiculopathy, the Veteran reported weakness in the right thumb, index, middle fingers, and tingling.  He had no stiffness or pain.  He was not receiving any treatment for his condition and reported his condition has not resulted in any incapacitation.  

Upon examination, there was no evidence of radiating pain on movement, no evidence of muscle spasm, and no ankylosis.  There was tenderness in the C6 region.  Head position was normal and there was symmetry of spinal motion with normal curvatures of the spine.  The Veteran had flexion to 45 degrees, with no pain, and extension to 35 degrees, with pain at 35 degrees.  Right and left lateral flexion was to 30 degrees, with pain at the end point.  Rotation to the left was to 70 degrees and rotation to the right was to 50 degrees, with pain at the end points.  The examiner noted the joint function of the spine was additionally limited by pain after repetitive use, but was not limited by fatigue, weakness, lack of endurance, and incoordination.  The examiner further found pain had the major functional impact.  The examiner also noted there were signs of intervertebral disc syndrome, noting C6 sensory deficit of right thumb, right index finger, and right lateral long finger as well as motor weakness of right radial wrist extension 4/5.  C8 motor weakness of right finger flexion 4/5 and left and right biceps jerk 2+ and triceps jerk 2+, noting the most likely peripheral nerve was the radial nerve.  The examiner diagnosed the Veteran with degenerative disk disease cervical spine, IVDS right, and C6 radial nerve.  

A subsequent May 2008 private treatment record noted the Veteran complained of neck pain and ability to raise arms above his head, however, he reported he had severe pain after he had diagnostic testing.  He tried some cervical traction, had severe pain, but during the night, the pain improved and he was able to at least bring his arms forward and somewhat above his head.  He could not bring them out to the side and raise them over the head as one would do in a jumping jack.  The report noted the Veteran recently had a CT scan that revealed fusion at the C6-C7 level with facets as a solid block and decreased disc space height at C6-C7 level.  A recent magnetic resonance imaging (MRI) showed disc herniation at C5-C6 with fusion at C6-C7.  The Veteran continued to have weakness in his grip of the right hand and inability to fully use the thumb, index finger, and the middle finger.  He also had numbness in those areas.  The report further noted the Veteran's cervical spine was stiff and tender, and flexion, extension, and lateral deviation were restricted.  The Veteran had 4/5 weakness in the deltoid bilaterally, 4/5 in biceps and triceps bilaterally as well as pronation and supination; all activity caused severe pain in the Veteran's neck.  Continued hyperreflexia in upper extremities, biceps, triceps, and brachioradialis.  The report noted decreased pinprick to C5, C6, and C7 dermatomes.  It further noted the Veteran had cervical neck pain and cervical radiculopathy, cervical disc herniation C5-C6, status post cervical fracture subluxation at C6-C7, which was symptomatic.  It also noted the Veteran had weakness in hands.  

A February 2013 VA treatment record noted the Veteran complained of right hand coldness and denied weakness or numbness.  The record noted no motor or sensory deficit, and no change in color.  

The Veteran was afforded another VA examination in July 2014.  The examiner conducted an in-person examination and reviewed the Veteran's VA treatment records.  The Veteran reported no flare-ups and range of motion did not cause pain.  Upon examination, the Veteran had flexion to 45 degrees or greater, with no objective evidence of painful motion, extension to 10 degrees, with no objective evidence of painful motion, right lateral flexion to 10 degrees, with objective evidence of painful motion at 10 degrees, left lateral flexion to 45 degrees or greater, with no objective evidence of painful motion, right lateral rotation to 40 degrees, with objective evidence of painful motion at 40 degrees, and left lateral rotation to 80 degrees or greater, with no objective evidence of painful motion.  Upon repetitive range of motion testing, range of motion remained the same.  The examiner found the Veteran did not have any additional limitations in range of motion of the cervical spine following repetitive-use testing, but noted the Veteran had functional loss and/or functional impairment of the cervical spine and contributing factors were less movement than normal, weakened movement, and pain on movement.  No tenderness or pain to palpation, muscle spasms, abnormal gait, ankylosis, guarding, muscle atrophy, and muscle strength was normal except right elbow flexion was to 3/5 and right elbow extension was to 3/5.  Reflexes were normal on left, but 3+ on right biceps, triceps, and brachioradialis.  The examiner found the Veteran had radiculopathy, noting numbness was mild in the right upper extremity, and there were no other signs of radiculopathy.  The nerve root involved was the C5/C6 nerve roots (upper radicular group) and the severity of radiculopathy was mild on the right side.  No other neurological abnormalities related to the cervical spine were found and no IVDS and incapacitating episodes were found.  The examiner noted an outside MRI was reviewed by Dr. E. at the VA that revealed evidence of autofusion with minimal amount of subluxation C6 on C7 and bilateral foraminal stenosis at C5-C6 and on the left at C6-C7.  The examiner further noted the Veteran's neck condition impacted his ability to work, stating the Veteran was a carpenter and currently cannot work due to his neck.  The examiner confirmed the diagnosis of vertebral fracture. 

The Veteran was afforded a Board hearing in January 2015, where he reported burning in his neck and constant aching in his right arm; noting it had been there for the last several years and did not go away.  The Veteran also noted his problem was with sudden movement, explaining when he drove down the freeway at 70 miles per hour and he turned his head to the right to change lane and suddenly felt both arms and his neck freeze and had terrific pain where he could not move.  He further noted there was a time when he could not get out of bed, comb his hair, or pull up his pants.  

A February 2015 private treatment record noted the Veteran reported severe neck pain, with difficulty tuning his head to the right, and burning pain with right rotation of the head with intermittent bilateral arm shooting pains.  He reported constant numbness and tingling down his right arm and an increase in weakness and a progression in his symptoms of his right arm over the last year.  His symptoms were improved with limited movement, but turning to the right or using the right arm would make them worse.  He further reported weakness in right hand grip and decreased dexterity in right hand.  The record noted the Veteran had moderate arm pain, weakness, and numbness.  Muscle strength for the left biceps and triceps were 4+, right deltoid, triceps, supination, and pronation were 3+, right biceps, finger extension, finger extension, and finger flexion were 4, and right wrist extension and wrist flexion were +4.  Reflexes were normal bilaterally.  The record further noted the Veteran had weakness, right upper pain, limited head rotation, and inability to raise his arms above his head.  The report noted the Veteran had cervical radiculopathy.  

Cervical Spine

Service connection for cervical spine was granted in a November 1968 rating decision and assigned a 10 percent rating pursuant to Diagnostic Code 5299-5285.  The Veteran filed a claim for increase in May 2007 and in an August 2008 rating decision, the RO affirmed the 10 percent rating pursuant to Diagnostic Code 5299-5242.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to fracture dislocation, cervical spine C6-C7, with degenerative arthritis, S1, and it must be rated by analogy.  38 C.F.R. § 4.20.  Diagnostic Code 5242 applies to degenerative arthritis of the spine.

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Disease Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

A rating of 10 percent is assigned where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent requires unfavorable ankylosis of the entire cervical spine.  A rating of 100 percent requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Note (2): (See also Plate V.)

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1). 

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's cervical spine disorder.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

The current evaluation contemplates pain on motion and forward flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of forward flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination, or combined range of motion of the cervical spine not greater than 170 degrees.  An alternative basis for assignment of a higher 20 percent rating would be muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

First, the Board finds that an increased rating is not warranted under the criteria of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Although the Veteran alleged during his January 2015 Board hearing that there was a time he could not get out of bed, comb his hair, or put on his pants, neither the Veteran nor his representative has identified evidence to substantiate this claim.  On the contrary, the Veteran reported during his February 2008 VA examination that his condition did not result in any incapacitation, and the July 2014 VA examination noted the Veteran did not have IVDS and incapacitating episodes of the cervical spine.  Given the lack of prescribed bed rest, the Board finds the Veteran had no incapacitating episodes due to a cervical spine disorder as defined in the regulation.  In short, none of the lay or medical evidence shows that the Veteran was ever prescribed bed rest by a physician.  Therefore, rating his disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inappropriate, and the Board will turn to the matter of whether he is entitled to an increased rating under the criteria of the General Rating Formula for Diseases and Injuries of the Spine at any point during the appeal period. 

The Board finds that an increased rating is not warranted at any point during the appeal period.  Both the February 2008 and July 2014 VA examinations noted the Veteran had no spasm of the cervical spine.  The evidence of record did not indicate he had forward flexion greater than 15 degrees, but not greater than 30 degrees, or combined range of motion not greater than 170.  Therefore, the evidence of record during the appeals period shows that the criteria for a disability rating in excess of 10 percent is not warranted under the applicable rating criteria.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 10 percent ratings already assigned.  Although the February 2008 VA examiner found extension produced pain on motion, the Veteran maintained forward flexion of the cervical spine to 45 degrees.  Additionally, the July 2014 VA examiner found the Veteran had no objective evidence of painful motion on forward flexion or extension and the Veteran reported no flare-ups and stated range of motion did not cause pain.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  Diagnostic Codes 5235 through 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

The Board will now turn to the matter of associated objective neurological abnormalities, as required by Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  Although the Veteran complained of symptomatology including pains radiating down his left upper extremity, in August 2008 the RO denied service connection for nerve damage, left shoulder and arm.  The Veteran did not file a notice of disagreement with the rating decision.  As the issue of service connection for nerve damage of the left shoulder and arm were previously adjudicated by the RO and the Veteran did not perfect his appeal of that denial, the Board does not have jurisdiction over the issue.  

After review of the record, the Board finds that evidence does not warrant a rating in excess of 10 percent at any time during the period pertinent to this appeal for cervical spine disability pursuant to DC 5242.  38 U.S.C.A. § 5110.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Cervical Radiculopathy of the Right Upper Extremity

The Veteran was originally granted service connection for neuropathy of the right 7th and 8th cervical nerve roots, under DC 8599-8516, effective July 27, 1968.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and a code ending in -99.  See 38 C.F.R. § 4.27 (2014).  Thus, the Veteran's disability was rated by analogy to paralysis of the ulnar nerve until July 3, 2014.  38 C.F.R. § 4.124a, DC 8516.  The Veteran filed a claim for increase in May 2007 and in an August 2008 rating decision, the RO affirmed the 10 percent rating for right cervical radiculopathy pursuant to DC 8599-8516.  A July 2014 rating decision increased the Veteran's right cervical radiculopathy to 20 percent, pursuant to DC 8510, effective July 3, 2014.  DC 8510 provides the rating criteria for paralysis of the upper radicular group (fifth and sixth cervicals).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  As the Veteran has appealed both a rating in excess of 10 percent prior to July 3, 2014, and a rating in excess of 20 percent since July 3, 2014, the Board has considered whether other rating codes are "more appropriate" than the ones used by the RO for both periods on appeal.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Although the February 2008 VA examiner found the "most likely peripheral nerve is the Radial Nerve," since the July 2014 VA examiner definitively found the nerve root involved was C5/C6 (upper radicular group), the Board finds the Veteran's disabilities in the right upper extremity are more appropriately rated under the criteria for impairment of the upper radicular group, DC 8510, for the entire period on appeal.  Notably, DC 8510 provides for a higher evaluation than DC 8516, which the Veteran was rated under prior to July 3, 2014.  

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or nondominant upper extremity.  38 C.F.R. § 4.69 (2014).  The Veteran self-reports as right-handed.  Therefore, his right upper extremity is evaluated as major and his left upper extremity is evaluated as minor.  

Under DC 8510, which provides the rating criteria for paralysis of the upper radicular group (fifth and sixth cervicals), and therefore neuritis and neuralgia of that nerve and relevant to evaluating the Veteran's major (dominant) extremity, a 20 percent rating is assigned for mild incomplete paralysis of the upper radicular group, a 40 percent rating is assigned for moderate incomplete paralysis of the upper radicular group, a 50 percent rating is assigned for severe incomplete paralysis of the upper radicular group, and a 70 percent rating is assigned for complete paralysis of the upper radicular group (all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected) .    

The Board finds the Veteran is entitled to an evaluation of 40 percent, but no greater, for right cervical radiculopathy under DC 8510 for the entire period on appeal.  The Veteran has consistently complained of numbness, burning, weakness, aching pain, and the inability to raise his arm above his head.  Both the February 2008 and July 2014 VA examiners found decreased muscle strength.  During his January 2015 Board hearing, the Veteran reported constant aching in his right arm, noting it had been there for the last several years and had not gone away.  A February 2015 private treatment record noted the Veteran had moderate arm pain, weakness, and numbness.  Under these circumstances and affording the Veteran reasonable doubt, the Board finds the Veteran is entitled to an evaluation of 40 percent, but no greater, for right cervical radiculopathy under DC 8510 for the entire period on appeal.  See 38 C.F.R. § 4.7.  This is because the symptoms of weakness and inability to raise his arm fully (above the head) represents symptoms beyond that which are wholly sensory.  Such manifestations, along with descriptions of moderate pain, weakness, and numbness, more closely approximates moderate symptoms.     

The Board finds the evidence weighs against a higher rating of 50 percent, which is designated for severe incomplete paralysis.  In the absence of clinical evidence demonstrating severe incomplete paralysis of the right upper extremity due to cervical spine disability, assignment of an increased evaluation above the aforementioned rating is not warranted.  At no point was the Veteran's disability characterized by more than moderate disturbances and constant pain.  There were diminished reflexes noted at times, diminished strength, and an inability to raise his arm above his head, he remained able to use his arm.  Such symptoms, while significant, do not reveal severe symptoms of incomplete paralysis because shoulder movement was impaired (unable to move arm above head) there was no description of elbow movement being limited.  For these reasons and upon resolution of reasonable doubt in favor of the Veteran, the evidence of record is consistent with a disability picture that is characterized as moderate incomplete paralysis and not severe.

On this record, the Veteran has not demonstrated complete paralysis or the functional equivalent thereof.  In fact, the examination results indicate that the Veteran still retains complete movement of the elbow, some movement of the shoulder, and some sensation in his upper right extremity.  Thus, complete paralysis is not shown and the highest schedular rating of 70 percent is not warranted.

The Board has considered the Veteran's disability under all radicular groups.  As noted above, since the July 2014 VA examiner definitively found the nerve root involved was C5/C6 (upper radicular group), the Board finds the Veteran's disabilities in the right upper extremity are appropriately rated under the criteria for impairment of the upper radicular group, DC 8510.  Moreover, there is no medical evidence of record to warrant the assignment of a higher evaluation under any applicable Diagnostic Code.  Severe incomplete paralysis has not been demonstrated at any time in this case.  In assessing the symptoms associated with the Veteran's right upper extremity radiculopathy, the record reflects reports of various levels of pain, as well as of numbness and weakness involving the right hand.  Evidence currently of record does not demonstrate symptoms such as pain, numbness, or functional loss greater than moderate incomplete paralysis.  Moreover, the Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14. 

Accordingly a rating of 40 percent, but no greater, for the entire period on appeal for cervical radiculopathy of the right upper extremity is warranted pursuant to DC 8510.  See Gilbert, 1 Vet. App. 49 (1990).  In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Extraschedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his cervical spine disorder and right cervical radiculopathy is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher ratings, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  The Veteran's cervical spine is manifested by pain, stiffness and a burning sensation and the Veteran's right cervical radiculopathy is manifested by pain, numbness, and weakness.  The rating criteria specifically contemplate such symptomatology.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

Entitlement to a rating of 40 percent for cervical radiculopathy of the right upper extremity for the entire period on appeal is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a rating in excess of 10 for a cervical spine disability is denied.


REMAND

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  

As the Veteran is currently service connected for cervical radiculopathy of the right upper extremity, now evaluated as 40 percent for the entire period on appeal, and cervical spine disability, the Board finds that it is appropriate to remand the issue of TDIU so that the RO may consider the changed circumstances in the first instance.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim of entitlement to a TDIU should be readjudicated.  The Agency of Original Jurisdiction (AOJ) should undertake any additional development that it deems necessary.

2. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


